     Case 2:20-cv-09596-MWF-SK Document 13 Filed 02/03/21 Page 1 of 2 Page ID #:87



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
                                                                       JS-6
 3   Chief, Tax Division
     ROBERT F. CONTE (Cal. Bar No. 157582)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-6607
          Facsimile: (213) 894-0115
 7        E-mail: robert.conte@usdoj.gov

 8   Attorneys for United States of America

 9
                             UNITED STATES DISTRICT COURT
10
                            CENTRAL DISTRICT OF CALIFORNIA
11
                                     WESTERN DIVISION
12

13   DENNIS PELINO,                              Civil No. CV 20-9596 MWF (SKx)
14                     Plaintiff,
                                                 ORDER RE STIPULATION TO SETTLE
15         v.                                    CASE AND DISMISS COMPLAINT
16   UNITED STATES OF AMERICA,
17                     Defendants.
18

19                                         ORDER
20         Based on the stipulation of the parties and a showing of good
21   cause, the Court orders as follows.
22   ///
23   ///
24   ///
25

26

27

28

                                             1
     Case 2:20-cv-09596-MWF-SK Document 13 Filed 02/03/21 Page 2 of 2 Page ID #:88



 1         1.   The stipulation of the parties is entered.         The complaint is

 2   dismissed with prejudice, the Court to retain jurisdiction to enforce

 3   the terms of the settlement.

 4         IT IS SO ORDERERD.

 5

 6    Dated: February 3, 2021
                                           MICHAEL W. FITZGERALD
 7                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
